Citation Nr: 1204298	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-42 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is not related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases, such as arthritis, manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

In an October 1980 service treatment report, the Veteran complained of low back pain for the previous three weeks.  After physical examination, the assessment was rule out back pain and muscle spasm.  The Veteran was referred for further evaluation.  Three more service treatment reports dated over the following week gave assessments of bilateral low parathoracic strain, low thoracic strain, and recurrent lumbosacral strain, respectively.  The Veteran declined to undergo a medical examination on separation from military service in September 1982.

After separation from military service, an August 2007 VA radiographic report stated that the Veteran was seen for complaints of acute low back pain and spasms.  After views of the lumbar spine, the impression was mild facet degenerative changes of the lower lumbar levels.  The medical evidence of record shows that a low back disability has been consistently diagnosed since August 2007.

A November 2007 VA spine examination report noted the Veteran's in-service treatment for a recurrent lumbar strain.  After physical and radiographic examination, the diagnosis was degenerative disc disease of L4-5 and L5-S1 with mild facet degenerative changes of the lumbar spine consistent with natural aging.  The examiner opined that, after review of the claims file and consideration of the Veteran's history of a motor vehicle accident and employment as a construction worker, it was less likely as not that the Veteran's currently diagnosed low back disability was a result of his treatment or injury in military service.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is not related to military service.  The Veteran's service treatment records show that the Veteran was treated for low back strain for a one week period in 1980, without any further documented complaints, treatment, or diagnosis.  While the medical evidence of record shows that the Veteran also has a current diagnosis of a low back disability, there is no medical evidence of record of any post-service treatment or diagnosis prior to 2007, approximately 25 years after separation from service and approximately 27 years after the last documented report of low back symptomatology in service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, there is neither lay nor medical evidence of continuity of low back symptomatology, and the Veteran has failed to account for the lengthy time period for which there is no clinical documentation of his low back condition.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Those factors weigh against the Veteran's claim.

In addition, the only competent etiological evidence of record specifically states that the Veteran's currently diagnosed low back disability is less likely as not related to military service.  That opinion is the November 2007 VA spine examination report, which was provided after a review of the claims file, the Veteran's reported history, a physical examination, and a radiographic examination.  The examiner concluded, based on the information presented, that the Veteran's low back disability was likely caused by natural aging, not military service.  The Board finds that opinion is competent and persuasive on the issue of whether any current low back disability is related to the Veteran's service.

The Veteran's statements alone are not sufficient to prove that his currently diagnosed low back disability is related to military service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed low back disability is related to military service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


